Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 12/9/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 5, the limitation, “a direction that is substantially the same as the direction relative to the user input device” is unclear, because claim 1 already disclose the identical limitation. Since Applicant has explicitly amended these claims to replace the article before “direction …” from “the” to ‘a’, it is not clear whether the applicant intends to claim the same direction as in claim 1 or another direction different from that in claim 1. Therefore, applicant must amend claims 2 and 5 to clarify the ambiguity.

Regarding claim 7, line 2, it is not clear what “the direction” is referring to based on Applicant’s current amendment of “direction” in claim 1.
Regarding claim 8, line 2, it is not clear what “the direction” is referring to based on Applicant’s current amendment of “direction” in claim 1.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abifaker et al. (US 8150384 B2; hereinafter, “Abifaker”), in view of Maricic et al. (US 20170139582 A1; hereinafter, “Maricic”).
Regarding independent claim 1, Abifaker discloses a method of controlling at least one [device] (see FIGs. 1 and 5: controllable devices at points P1, P4, P3, etc.) in a space (see related FIG. 5: controllable devices in space 504 are controlled by a mobile device), the method comprising the steps: 
- receiving a first user input related to an [output] setting (FIG. 3, step 310, block 314: user input selects a controllable device), 
- sensing a second user input indicative of a direction relative to a user input device (FIG. 3, block 318 and col. 9, lines 29-38: “At block 318 one or more commands associated with a selected controllable device may be determined based, at least in part, on user input obtained via one or more inertial sensors”), 
- obtaining information indicative of an orientation of the user input device (FIG. 3, step 304 in block 302: determine orientation of the mobile device), 
- obtaining information indicative of a location of the user input device, wherein said location is relative to the space wherein the user input device is located (FIG. 3, step 308 in block 302: the location of mobile device may be estimated or otherwise determined),  
- obtaining information indicative of locations of one or more lighting devices (FIG. 3, step 312 in block 310: one or more selectable and/or selected controllable devices are obtained and displayed), 
- determining, based on the locations of the one or more lighting devices and the location and the orientation of the user input device, the location and the orientation of the user input device relative to the one or more lighting devices (see FIG. 5 and col. 10, lines 29-35:  “in FIG. 5, directional region of space 504 may be shaped based on error information and/or threshold information relating to a location estimate, an orientation determination, sensor capabilities, a user preference, etc.”), 
- determining, based on the location and the orientation of the user input device relative to the one or more lighting devices, if a lighting device is located in a direction that is substantially the same as the direction relative to the user input device (see FIG. 5: depending on the location and orientation of device at P2, lights at P1 and P4 located in region 504 are detected and determined, as opposed to a light at position P3), 
- generating a control command for the lighting device based on the light setting (FIG. 3, step 318), and 
- transmitting the control command to the lighting device so as to control the lighting device according to the light setting (FIG. 3, step 326).
Abifaker does not explicitly disclose that the at least one device is “at least one lighting device” and consequently does not disclose “a light setting” and “information indicative of locations of the one or more lighting devices”. Instead, Abifaker broadly discloses “affecting room lighting” in the background. (see background).
However, Maricic, discloses a lighting system and method (see FIGs. 3 and 8) wherein a touch-sensitive user input device is used to control lighting devices and to control the light setting of an environment, for example a bedroom or dining room.
It would have been obvious before the effective filing date of the claimed invention to modify the method of Abifaker by specifically using the method with at least one lighting device, as taught by Maricic and as supported by Abifaker’s own background.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to control a light control system using an intuitive and user-friendly smartphone application.
Regarding claim 2, Abifaker discloses the method of claim 1, wherein the direction is indicative of an area in the space (see FIG. 5: the direction in the space is along the ling 502 in the directional region of space 504), and wherein the step of determining if the lighting device is located in the direction that is substantially the same as the direction relative to the user input device comprises determining if the lighting device is located in the area (FIG. 5: the mobile device at P2 determines that controllable devices at P1 and P4 are in the area as opposed to the controllable device at P3).
Regarding claim 3, Abifaker discloses the method of claim 2, wherein the area comprises at least a first area and a second area (see FIG. 5: under broadest reasonable interpretation, area 504 is divisible to areas as long as they can be detected by mobile device at P2; for example, positions P1 and P4 correspond to a first area and a second area), and wherein the step of determining if the lighting device is located in the area further comprises determining if the lighting device is located in the first area or in the second area (FIG. 5: mobile device at P2 determines which controllable devices are located within the space 504), and wherein the step of generating a control command for the lighting device based on the light setting comprises:
- generating a first control command for the lighting device based on the light setting if the lighting device is located in the first area (see FIG. 4: step 414), or
- generating a second control command for the lighting device based on a second light setting if the lighting device is located in the second area (NOTE: rejecting the “or” statement only requires one of the plurality of choices).
Regarding claim 4, Abifaker discloses the method of claim 2, wherein the second user input is a touch input, and wherein the step of sensing the second user input (FIG. 3, block 318 and col. 9, lines 29-38; col. 5, lines 8-23: user may use touch screen for selecting and controlling the controllable devices).
Abifaker does not explicitly disclose: “sensing an intensity of the second user input, which intensity is based on a speed of a movement of the touch input and/or based on a pressure level of the touch input, and wherein the size of the area is determined by the intensity of the second user input.”
However, Maricic discloses a lighting system and method (see FIGs. 3 and 8) wherein a user’s gestures are used to select and control properties of the light sources inside a visible area. For instance, with respect to FIG. 8, a user may use pinching or swiping up and down to interact with and dim a light source intensity. 
It would have been obvious before the effective filing date of the claimed invention to modify the method of Abifaker by incorporating the gesture-based techniques of the Maricic. Furthermore, before the effective filing date of the invention, interaction with smartphones and gesture-based commands were common and well-known practices. More specifically, because of the widespread use and applications of smartphones, e.g., iPhones and Samsung Galaxies, an average user was familiar with using touch input to interact with smartphone applications. As a result, it would have been obvious to associate the intensity of the user’s touch with the speed of the movement and/or a pressure level of the touch press.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to incorporate the commonly used applications of touch screen in a light control system and method to create an intuitive and user-friendly smartphone application.
Regarding claim 5, Abifaker discloses the method of claim 1, but does not explicitly disclose: “wherein the second user input is further indicative of a distance, and wherein the step of determining if the lighting device is located in the direction that is substantially the same as the direction relative to the user input device further comprises determining if the lighting device is located within a predetermined proximity of the distance as indicated by the second user input.”
However, Maricic discloses a lighting system and method (see FIGs. 3 and 8) wherein a user gathers information about light sources at different locations relative to the position of the input.
It would have been obvious before the effective filing date of the claimed invention to modify the lighting method of Abifaker by determining the distance of the light sources based on the captured image of the visible area in front of the mobile in a specific zone of a building, as taught by Maricic.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to only control light sources in a specific zone/area/floor of a building.
Regarding claim 6, Abifaker discloses the method of claim 1, wherein the second user input is sensed at an input point on the user input device (FIG. 3: physical gesture in step 320; FIG. 5: position of the mobile device is sensed at position P2), wherein the direction is determined by extrapolating a path from a reference point of the user input device through the input point (FIG. 5: the direction is determined based on the position of the mobile device at P2 and the according position of the controllable devices at P1 and P4)”.
Regarding claim 7, Abifaker discloses the method of claim 1, wherein the second user input is a gesture (FIG. 3: physical gesture in step 320), 
Abifaker does not explicitly disclose: “the gesture is indicative of at least two input points, and wherein the direction is determined by extrapolating a path from a first input point of the at least two input points through a second input point of the at least two input points.”
However, Maricic discloses a lighting system and method (see FIGs. 3 and 8) wherein a user’s gestures are used to select and control properties of the light sources inside a visible area. For instance, with respect to FIG. 8, a user may use pinching or swiping up and down to interact with and dim a light source intensity. 
It would have been obvious before the effective filing date of the claimed invention to modify the method of Abifaker by incorporating the gesture-based techniques of the Maricic. Furthermore, before the effective filing date of the invention, interaction with smartphones and gesture-based commands were common and well-known practices. More specifically, because of the widespread use and applications of smartphones, e.g., iPhones and Samsung Galaxies, an average user was familiar with using touch input to interact with smartphone applications. As a result, it would have been obvious to associate the intensity of the user’s touch with the speed of the movement and/or a pressure level of the touch press.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to incorporate the commonly used applications of touch screen in a light control system and method to create an intuitive and user-friendly smartphone application.
Regarding claim 8, Abifaker discloses the method of claim 1, wherein the second user input is a sound input (FIG. 3: voice recognition at block 322), and wherein the direction is determined by the orientation of the user input device (see FIG. 5).  
Regarding independent claim 9, Abifaker discloses a computer non-transitory medium having stored therein instructions for causing a processor to execute a method for controlling at least one lighting device in a space, the medium comprising code for:
receiving a first user input related to a light setting (FIG. 3, step 310, block 314: user input selects a controllable device), 
sensing a second user input indicative of a direction relative to a user input device (FIG. 3, block 318 and col. 9, lines 29-38: “At block 318 one or more commands associated with a selected controllable device may be determined based, at least in part, on user input obtained via one or more inertial sensors”), 
obtaining information indicative of an orientation of the user input device (FIG. 3, step 304 in block 302: determine orientation of the mobile device), 
obtaining information indicative of a location of the user input device, wherein said location is relative to the space wherein the user input device is located (FIG. 3, step 308 in block 302: the location of mobile device may be estimated or otherwise determined), 
obtaining information indicative of locations of one or more lighting devices (FIG. 3, step 312 in block 310: one or more selectable and/or selected controllable devices are obtained and displayed), 
determining, based on the locations of the one or more lighting devices and the location and the orientation of the user input device, the location and the orientation of the user input device relative to the one or more lighting devices (see FIG. 5 and col. 10, lines 29-35:  “in FIG. 5, directional region of space 504 may be shaped based on error information and/or threshold information relating to a location estimate, an orientation determination, sensor capabilities, a user preference, etc.”), 
determining, based on the location and the orientation of the user input device relative to the one or more lighting devices, if a lighting device is located in a direction that is substantially the same as the direction relative to the user input device (see FIG. 5: depending on the location and orientation of device at P2, lights at P1 and P4 located in region 504 are detected and determined, as opposed to a light at position P3), 
generating a control command for the lighting device based on the light setting (FIG. 3, step 318).
Regarding independent claim 10, Abifaker discloses a lighting system for controlling at least one lighting device (see FIGs. 1 and 5: controllable devices at points P1, P4, P3, etc.) in a space (see related FIG. 5: controllable devices in space 504 are controlled by a mobile device), the lighting system comprising: 
- a user input device (FIG. 2: mobile device 102) for receiving a first user input related to a light setting (FIG. 3, step 310, block 314: user input selects a controllable device) and for sensing a second user input indicative of a direction relative to the user input device (FIG. 3, block 318 and col. 9, lines 29-38: “At block 318 one or more commands associated with a selected controllable device may be determined based, at least in part, on user input obtained via one or more inertial sensors”), 
- a receiver for receiving information indicative of an orientation of the user input device (col. 2, lines 43-54: mobile device 102 has a compass, gyroscope, accelerometer, and/or magnetometer, etc.), and for receiving information indicative of a location of the user input device, wherein said location is relative to the space wherein the user input device is located (FIG. 3, step 308 in block 302: the location of mobile device may be estimated or otherwise determined), 
- a processor (FIG. 2: processing unit(s) 202, memory 204, ) for: 
a. obtaining information indicative of locations of one or more lighting devices (FIG. 3, step 312 in block 310: one or more selectable and/or selected controllable devices are obtained and displayed), 
b. determining, based on the locations of the one or more lighting devices and the location and the orientation of the user input device, the location and the orientation of the user input device relative to the one or more lighting devices (see FIG. 5 and col. 10, lines 29-35:  “in FIG. 5, directional region of space 504 may be shaped based on error information and/or threshold information relating to a location estimate, an orientation determination, sensor capabilities, a user preference, etc.”), 
c. determining, based on the location and the orientation of the user input device relative to the one or more lighting devices, if a lighting device is located in the direction that is substantially the same as the direction relative to the user input device (see FIG. 5: depending on the location and orientation of device at P2, lights at P1 and P4 located in region 504 are detected and determined, as opposed to a light at position P3), and 
d. generating a control command for the lighting device based on the light setting (FIG. 3, step 318), and 
- a transmitter for transmitting the control command to the lighting device so as to control the lighting device according to the light setting (FIG. 3, step 326).
Regarding claim 11, Abifaker discloses the lighting system of claim 10, wherein the direction is indicative of an area (see FIG. 5: the direction in the space is along the ling 502), 
Abifaker does not explicitly disclose “wherein the user input device is arranged for detecting an intensity of the first user input, and wherein the size of the area is determined by the intensity of the second user input.”
However, Maricic discloses a lighting system and method (see FIGs. 3 and 8) wherein a user’s gestures are used to select and control properties of the light sources inside a visible area. For instance, with respect to FIG. 8, a user may use pinching or swiping up and down to interact with and dim a light source intensity. 
It would have been obvious before the effective filing date of the claimed invention to modify the method of Abifaker by incorporating the gesture-based techniques of the Maricic. Furthermore, before the effective filing date of the invention, interaction with smartphones and gesture-based commands were common and well-known practices. More specifically, because of the widespread use and applications of smartphones, e.g., iPhones and Samsung Galaxies, an average user was familiar with using touch input to interact with smartphone applications. As a result, it would have been obvious to associate the intensity of the user’s touch with the speed of the movement and/or a pressure level of the touch press.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to incorporate the commonly used applications of touch screen in a light control system and method to create an intuitive and user-friendly smartphone application.
Regarding claim 12, Abifaker discloses the lighting system of claim 10, wherein the user input device comprises a touch sensitive element for detecting a swipe gesture as the second user input, which swipe gesture is indicative of the direction (FIG. 3, block 318 and col. 9, lines 29-38; col. 5, lines 8-23: user may use touch screen for selecting and controlling the controllable devices).
Regarding claim 13, Abifaker discloses the lighting system of claim 10, wherein the user input device comprises the receiver, the processor and the transmitter (see FIG. 2 and col. 7, lines 4-46).
Regarding claim 14, Abifaker discloses the lighting system of claim 10, wherein the user input device comprises a location sensor and/or an orientation sensor for detecting the location and/or the orientation, respectively, of the user input device (FIG. 3, block 318 and col. 9, lines 29-38: “At block 318 one or more commands associated with a selected controllable device may be determined based, at least in part, on user input obtained via one or more inertial sensors”).
Regarding claim 15, Abifaker discloses the method of claim 1 wherein the step of obtaining information indicative of locations of one or more lighting devices is performed without utilizing the user input device (col. 3, line 61 - col. 4, line 26: the information may be derived using GPS information, location based service (LBS), etc.).
Regarding claim 16, Abifaker discloses the lighting system of claim 10 wherein the processor obtains said information indicative of locations of one or more lighting devices without using the user input device (col. 3, line 61 - col. 4, line 26: the information may be derived using GPS information, location based service (LBS), etc.).
Regarding claim 17, Abifaker discloses the method of claim 1 wherein the light setting, received in said step of receiving a first user input related to a light setting, relates to a desired light setting sought to be attained (FIG. 3: at steps 318-326, lighting command is transmitted to the light sources).
Regarding claim 18, Abifaker discloses the lighting system of claim 10 wherein the light setting received by the user input device relates to a desired light setting sought to be attained (FIG. 3: at steps 318-326, lighting command is transmitted to the light sources).
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Applicant argues on page 8 of Remarks that based on the teachings of FIG. 3, col. 9, line 21, and col. 2, lines 55-59 of Abifaker is known.
Examiner disagrees. The claim language does not imply that the lighting devices are in an unknown location. 
Applicant argues on page 9 of Remarks that the based on block 318 and col. 9, lines 29-38 of Abifaker, the direction to the controllable device was already determined via the “first user input”. 
Examiner disagrees. The claim does not state whether the lighting devices are known or unknown. Therefore, Applicant’s argument is moot.
Applicant argues on page 9 of Remarks that “when, and if, a lighting device is determined, the criteria is that it is ‘substantially in the same direction’ as there is no clear direction that is possible known by the user.”
Examiner disagrees. Applicant’s assertion and interpretation of the limitation “substantially in the same direction” is supported by neither the claims nor the specification. The claims merely require that the location and orientation of the user device are used in determining if a lighting device is location in the direction of the user device. In the art of Abifaker, as shown in FIG. 5, “a direction from the mobile device at P2 to the controllable device at P1 may be represented by a line 502 from P2 towards P1, and/or a directional region of space 504” (see col 10). As a result, for those devices that are in the region of space 504, the user’s mobile device determines their location and for those that are not, the mobile device takes no action. Therefore, Abifaker discloses the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORNA ALAEDDINI/
Primary Examiner, Art Unit 2844